Citation Nr: 0709460	
Decision Date: 03/30/07    Archive Date: 04/16/07	

DOCKET NO.  03-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a circumcision. 



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had verified active military duty from November 
1972 to September 1976.  Earlier service from July 1962 to 
January 1967, and from September 1969 to November 1972 is 
reported, but not officially confirmed.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which granted 
service connection for residuals of circumcision, and which 
assigned a noncompensable evaluation.  The veteran disagreed 
with the noncompensable evaluation and initiated this appeal.

This case is not ready for appellate review but must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

In February 2004, the Board remanded the appeal for 
additional development, including a VA examination, because 
the previous September 2002 examination report did not 
provide an opinion as to whether abrasions noted in that 
examination were causally related or linked to the veteran's 
previously noted circumcision scar.  An examination performed 
in April 2002, by a VA nurse practitioner, who did not have 
access to the claims file, found that there was no scarring 
of the penis present.  In August 2005, the Board again 
remanded the appeal for an additional VA examination in light 
of inconsistent findings in the record as to the existence of 
scarring of the penis and, should the presence of scarring be 
confirmed on such examination, a medical opinion as to 
whether any recurrent abrasions associated with sexual 
activity is or is not causally related to such scarring (to 
the service-connected residuals of circumscion performed 
during service).  

There is on file a computer-generated notation that the 
veteran failed to appear for the subsequently scheduled VA 
examination at the urology clinic on Tuesday, March 21, 2006.  
However, approximately one week later, the veteran wrote 
stating that he did not simply fail to appear for this 
examination, but that he did appear and subsequently departed 
prior to examination when he discovered that his examination 
was again to be accomplished by the same female nurse 
practitioner who had examined him previously (and found no 
scarring present).  The veteran should not have left the 
VAMC, but should instead have professionally discussed this 
matter with medical personnel and informed them that the 
Board's August 2005 remand directed VA examination by a 
"physician (such as a surgeon or urologist)."  Examination by 
a nurse practioner would not have been in compliance with the 
Board remand and appropriate arrangements should have been 
accomplished at the time.  The veteran has also written that 
he would much prefer to be examined by a male rather than a 
female due to the obvious issued presented in this appeal.  
While the Board would not ordinarily accommodate such a 
request, in consideration of past previous difficulties 
arising from this appeal, the Board will do so as an 
accommodation to the veteran and in an attempt to secure the 
necessary clinical evidence to resolve the issue presented in 
this appeal.  

As previously noted, the veteran has argued that since 
undergoing circumcision during service in July 1972, he has 
abrasions with bleeding following sexual activity which he 
believes warrants a compensable evaluation.  The Board has 
requested that the veteran be provided a VA examination in 
light of inconsistent findings in the record as to the 
existence of scarring of the penis, and for a medical opinion 
if there is such scarring as to whether any recurrent 
abrasions associated with sexual activity are shown, and if 
so, for an opinion as to whether such abrasions are causally 
related to such scarring.  Another, final, attempt to obtain 
VA examination of the veteran for rating purposes will be 
accomplished in this remand.

Additionally, in its most recent August 2005 remand, the 
Board pointed out that because the veteran's March 2002 claim 
preceded August 2002 changes in rating Schedule for 
evaluation of skin and scarring, it was necessary for the RO 
to consider the veteran's claim for a compensable evaluation 
for residuals of circumcision under both current and now 
superseded criteria, including the veteran's potential 
eligibility for compensable evaluation in rating by analogy 
under Diagnostic Codes 7520, 7521 or 7522.  The Board notes 
that the supplemental statement of the case prepared by the 
RO failed to comply with this aspect of the Board's remand; 
again, only consideration of 38 C.F.R. § 4.118 (2005) was 
considered.

While the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant the right to compliance with remand orders, and that 
VA has a duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain all VA 
outpatient treatment records for the 
veteran which are not already on file.  
It does not appear that any additional 
records were secured pursuant to the 
Board's previous August 2005 remand.  

2.  The veteran should be scheduled and 
properly notified of a VA examination to 
be specifically conducted by a male VA 
surgeon or urologist, medical doctor, 
(not a female or a physicians assistant).  
For the purpose of obtaining a full and 
complete clinical description of service-
connected residuals of his circumcision.  
Any indicated testing or studies should 
be performed and all findings reported in 
detail.  The claims folder must be 
provided to the medical doctor for review 
in conjunction with his examination, 
together with a copy of this remand.  

On the basis of current examination 
findings and a review of the evidence on 
file, the medical doctor should respond 
to the following and provide a full 
statement of the basis of the conclusions 
reached.  

(a)  All current residuals of the 
veteran's circumcision should be 
described in detail.

(b)  The doctor should indicate 
whether any scar identified which is 
attributable to his circumcision is 
tender to palpitation, and/or 
whether there is evidence of any 
acute or chronic abrasions or 
ulceration.

(c)  The examiner should state 
whether it is more, less, or equally 
likely that any abrasions, swelling 
and/or breakdown of skin reported by 
the veteran following sexual 
activity is causally attributable to 
the residuals of the circumcision 
surgery.

3.  After completion of the above 
development, the RO should review the 
examination report to ensure that it 
complies with this remand.  If all 
requested clinical findings and opinions 
have not been provided, the report must 
be returned to the VA medical facility 
pursuant to 38 C.F.R. § 4.2 for a 
supplemental report if necessary.  

4.  After completing the above 
development, the RO should again review 
the issue on appeal.  The review must 
entail consideration of the claim under 
the applicable provisions of both the old 
and new versions of the rating criteria 
related to skin disorders and scarring, 
as well as analogous ratings under 
Diagnostic Codes 7510, 7521 and 7522.  If 
the veteran is unsatisfied with the 
resultant decision, he must be provided 
with a supplemental statement of the case 
and given a reasonable opportunity to 
respond.  The claim should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


